 Case 3:20-cv-02981-C Document 25-2 Filed 07/06/21            Page 1 of 10 PageID 244



                   IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION


ETC SUNOCO HOLDINGS LLC                            )
(formerly known as SUNOCO, INC.),                  )
                                                   )
                           Plaintiff,              )
                                                   )
              v.                                   )    Case No. 3:20-cv-2981
                                                   )
UNITED STATES OF AMERICA,                          )
                                                   )
                           Defendant.              )


             APPENDIX TO PLAINTIFF’S RESPONSE TO DEFENDANT’S
                     MOTION FOR SUMMARY JUDGMENT

       Plaintiff ETC Sunoco Holdings LLC (“Sunoco”) submits the following appendix in

support of its Response to Defendants’ Motion for Summary Judgment.


       Document Description                 Exhibit                   Appendix
                                                                        Cite
 Declaration of Bradford Whitehurst            1            App. 001 – App. 003
 Declaration of Vivek A. Patel                 2            App. 004 – App. 007




                                                                                        1
Case 3:20-cv-02981-C Document 25-2 Filed 07/06/21    Page 2 of 10 PageID 245



                                   /s/ Vivek A. Patel
                                   Vivek A. Patel
                                   D.C. Bar No. 1033178, Pro hac vice
                                   Vivek.Patel@bakermckenzie.com
                                   George M. Clarke III
                                   D.C. Bar No. 480073, Pro hac vice
                                   George.Clarke@bakermckenzie.com

                                   BAKER & MCKENZIE LLP
                                   815 Connecticut Avenue NW
                                   Washington, DC 20006
                                   (202) 835-6184

                                   Robert H. Albaral
                                   Texas Bar No. 00969175
                                   Robert.Albaral@bakermckenzie.com

                                   BAKER & MCKENZIE LLP
                                   1900 North Pearl Street
                                   Dallas, TX 75201
                                   (214) 978-3044


                                   ATTORNEYS FOR PLAINTIFF
                                   ETC SUNOCO HOLDINGS LLC
                                   (f/k/a SUNOCO, INC.)




                                                                               2
 Case 3:20-cv-02981-C Document 25-2 Filed 07/06/21                 Page 3 of 10 PageID 246




                                CERTIFICATE OF SERVICE

       I hereby certify that the foregoing was served upon all counsel of record upon its filing via

this Court’s CM/ECF electronic case filing system on July 6, 2021.

                                                    /s/ Vivek A. Patel
                                                     Vivek A. Patel




                                                                                                  3
Case 3:20-cv-02981-C Document 25-2 Filed 07/06/21   Page 4 of 10 PageID 247




                      Exhibit 1




                                                                    App. 001
Case 3:20-cv-02981-C Document 25-2 Filed 07/06/21   Page 5 of 10 PageID 248




                                                                    App. 002
Case 3:20-cv-02981-C Document 25-2 Filed 07/06/21   Page 6 of 10 PageID 249




                                                                    App. 003
Case 3:20-cv-02981-C Document 25-2 Filed 07/06/21   Page 7 of 10 PageID 250




                      Exhibit 2




                                                                    App. 004
Case 3:20-cv-02981-C Document 25-2 Filed 07/06/21   Page 8 of 10 PageID 251




                                                                    App. 005
Case 3:20-cv-02981-C Document 25-2 Filed 07/06/21   Page 9 of 10 PageID 252




                                                                    App. 006
Case 3:20-cv-02981-C Document 25-2 Filed 07/06/21   Page 10 of 10 PageID 253




                                                                     App. 007
